Citation Nr: 0609910	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a herniated nucleus 
pulposus.

2. Entitlement to service connection for residuals of a left 
knee meniscal tear.

3. Entitlement to an initial disability rating in excess of 
10 percent for acne keloidalis nuchae (hereinafter referred 
to as  "acne keloidalis").


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  After the veteran 
submitted a notice of disagreement, the RO reevaluated the 
veteran's claims in a November 1997 rating decision in light 
of his Persian Gulf War service.  The veteran, who had 
verified active duty service from June 1969 to May 1971 and 
November 1990 to April 1991, with additional service with the 
Puerto Rico Army National Guard, appealed those decisions to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The Board remanded this appeal in November 2003 for further 
development.  Subsequent to the completion of this 
development, the RO granted service connection in February 
2005 for acne keloidalis with an assigned 10 percent 
disability rating effective April 20, 1995; and continued to 
deny service connection for the remaining claims in a 
February 2005 Supplemental Statement of the Case.  After the 
veteran disagreed with the disability rating for his acne 
keloidalis and the procedural requirements were perfected for 
its appeal, all three claims were returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent medical evidence of record relates current 
herniated nucleus pulposus, L4-L5 and L5-S1, to the veteran's 
military service.  

3.  Competent medical evidence of record relates a left knee 
arthroscopy with partial meniscectomy due to left knee 
meniscal tears to the veteran's military service.

4.  The veteran's acne keloidalis is not productive of 
exudation or constant itching, extensive lesions or marked 
disfigurement; nor does it affect 20 to 40 percent of the 
veteran's entire body, 20 to 40 percent of the exposed areas 
of his body, and has not required systemic therapy for a 
total duration of six weeks or more during the past 12 
months.


CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus, L4-L5 and L5-S1, was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).

2.  Residuals of a left knee meniscal tear were incurred in 
active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for acne keloidalis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.118, Diagnostic Code 
7899-7806 (1996) & (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, both the June 1996 
and November 1997 rating decisions on appeal were issued 
prior to the enactment of the VCAA.  The veteran and his 
representative were not provided notice of the VCAA in 
regards to his claims until February 2001.  In situations 
such as these, the Court has held that where the claimant 
receives a belated VCAA letter, the claimant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process. See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the VCAA notice did not precede the initial 
rating decisions in this case, the Board notes that the 
veteran received a VCAA notice and that his claims were 
readjudicated after such notice was given. See the November 
2001 Statement of the Case.  The veteran has also had ample 
opportunity to respond, and thus is not prejudiced by any 
notice timing defect.  

Specifically, the February 2001 letter essentially informed 
the veteran about (1) the information and evidence not of 
record that was necessary to substantiate his claims; (2) the 
information and evidence the VA would seek to provide; 
(3) the information and evidence the veteran was expected to 
provide; and (4) requested the veteran provide any 
information or evidence in the veteran's possession that 
pertained to his claims.  In response, the veteran testified 
at a hearing before a Decision Review Officer during which he 
submitted a statement from a private medical provider on his 
behalf. See April 2001 hearing transcript with attachment.   
After affording the veteran a VA joint examination, spine 
examination and skin examination, the RO readjudicated the 
veteran's claims in the November 2001 Statement of the Case.  
The veteran's representative then submitted a statement on 
the veteran's behalf in April 2002 and a Brief to the Board 
in October 2003 in which he neither contended nor argued that 
any defect or deficiency in the VCAA notice had resulted in 
any prejudice in the adjudication of this appeal. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

Thereafter, the veteran received the November 2003 Board 
decision and a second VCAA notice from the RO in March 2004 
that reiterated the substance of the VCAA.  In response, the 
veteran submitted several statements and several buddy/lay 
statements on his behalf.  The RO then provided the veteran 
with a February 2005 Supplemental Statement of the Case 
denying service connection for his back and knee disorders, a 
February 2005 rating decision that granted service connection 
for acne keloidalis, and a May 2005 Statement of the Case 
explaining why the veteran was not entitled to a higher 
disability rating for his acne keloidalis.  Collectively, 
these documents issued in connection with this appeal 
notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his back and 
knee claims were denied, as well as the reasons his acne 
keloidalis was assigned a 10 percent disability rating. 

As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but the Board acknowledges 
that he was not provided with notice of the type of evidence 
necessary to establish a disability rating for the service 
connection issues or effective date for the disabilities on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the evidence in this case is 
supportive of the veteran's claims of entitlement to service 
connection for back and knee disorders, the RO will address 
any notice defect with respect to the rating and effective 
date elements of these claims when effectuating the awards in 
accordance with the Dingess decision.  In regards to the 
veteran's claim to a higher disability rating for his acne 
keloidalis, the Board observes that the May 2005 Statement of 
the Case provided to the veteran set forth the specific 
diagnostic codes, and specific rating criteria, applicable to 
the veteran's disability.  In addition, the Board observes 
that the RO assigned the date of the veteran's informal claim 
(April 20, 1995) upon the grant of service connection in 
February 2005.  Although the veteran disagreed with the 
assigned disability rating, he did not reference any 
disagreement with the effective date.  Based upon this 
evidence, the Board finds no prejudice to the veteran in 
regards to these issues.  Under these circumstances, the 
Board finds that any inadequacies or deficiencies in the VCAA 
notice to result in no prejudice to the veteran.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
service medical records from the veteran's first period of 
service, the veteran's National Guard records and his private 
medical records have been associated with the claims file.  
In addition, the veteran has been afforded numerous 
examinations in regards to all three of his claims.  While 
the veteran's service medical records for his period of 
service from November 1990 to April 1991 are not contained in 
the claims file, even though the RO attempted to obtain these 
records several times without success, the failure to locate 
and associate these service medical records does not 
prejudice the veteran because the lay and buddy statements 
provided by the veteran constitute sufficient corroborating 
evidence to establish an in-service incident related to his 
current back and left knee claims.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

B.  Entitlement to service connection for a herniated nucleus 
pulposus and a left knee meniscal tear. 

In this case, the veteran served on active duty with the 
Puerto Rico Army National Guard from November 1990 to April 
1991, during which time he served in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
veteran, a doctor, claims that he injured his back and left 
knee during physical training exercises while on active duty 
in Puerto Rico just before leaving for Saudi Arabia. See July 
1996 and September 1996 statements; April 2001 hearing 
transcript, pgs. 3-5.  In addition, he asserts that he 
injured his back and left knee again in January 1991 while 
stationed in Saudi Arabia. See April 2001 hearing transcript, 
pgs. 6-7.  While viewing the evidence in the light most 
favorable to the veteran in this case, the Board finds that 
the more persuasive and credible evidence supports the 
assertion that the veteran's current low back and left knee 
disorders are related to his service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Medical evidence in the claims file clearly indicates that 
the veteran has current diagnoses of (1) a herniated nucleus 
pulposus at L4-L5 and L5-S1 and (2) a left knee arthoscopy 
two years earlier with partial meniscectomy due to left knee 
meniscal tears.  See December 2004 spine and joints VA 
examination reports.  These diagnoses constitute current 
disabilities for VA purposes.  However, in order to warrant 
service connection, there must be more than just medical 
evidence of a current disability.  There must also be (1) an 
inservice occurrence or injury and (2) a medical opinion 
establishing a nexus between the current disability and the 
inservice event.  

As set forth above, the veteran's service medical records for 
the period from November 1990 to April 1991 have not been 
located.  The veteran contends that these medical records do 
not exist since it was customary for physicians who had 
medical problems to discuss the problems with other 
physicians and be treated by other physicians. See July 1996 
statement.  Therefore, the veteran reported that he did not 
go on sick call in service. Id., p.2.  Due to the lack of 
service medical records for this period of time, the 
veteran's injuries cannot be corroborated with those records. 

 However, service medical records are not the only evidence 
that can be used to corroborate an inservice injury.  In this 
case, the Board observes that the claims file contains two 
buddy statements in support of the veteran's claim, one 
submitted by a doctor who examined the veteran while on 
active duty. See April 1995 and June 2004  letters from Major 
A.C., M.D.(also known as A.C.S, M.D.) and September 1996 
letter from B.H.  These letters indicate that both Dr. A.C. 
and Mr. H. observed the veteran's complaints of low back and 
left knee pain shortly after he entered active service and 
while in Saudi Arabia.  In his June 2004 letter, Dr. A.C. 
indicated that he served with the veteran in the National 
Guard and that they both worked for the same hospital in 
Salinas, Puerto Rico.  Dr. A.C. indicated that the veteran 
was a healthy soldier prior to being placed on active duty.  
He reported witnessing trauma to the veteran's left knee 
during physical training exercises, and that the veteran 
experienced back trauma in Saudi Arabia for which he 
developed low back pain.  He reported that both of these 
symptoms continued while the veteran was in Saudi Arabia, and 
opined that the veteran developed these conditions during 
Desert Storm.  He stated that he had not evaluated the 
veteran for these conditions since the veteran's separation 
from service. Id.   

While the veteran's service medical records for the period of 
November 1990 to April 1991 are not contained in the claims 
file, the statements from Dr. A.C. and Mr. H. provide 
competent evidence that the veteran experienced low back and 
left knee symptomatology in service.  The statements 
generally support the veteran's contentions that he somehow 
injured his back and left knee while on active duty, although 
they do not specifically address whether any injury was 
actually witnessed and/or even the nature of the injury 
sustained.  Thus, the inservice occurrence or injury element 
of the service connection test has been fulfilled by this 
evidence.  

Thus, the remaining element for the Board to decide is 
whether there is a medical opinion establishing a nexus 
between the current disability and the inservice event.  
Mr. H. and Dr. A.C.'s statements do not provide such evidence 
as they do not indicate whether the veteran's back and knee 
pain were permanent, in comparison to acute and transitory, 
in nature.  In fact, Mr. H.'s statement could not provide 
such medical evidence of a link between in-service 
symptomatology and the veteran's current disorders since the 
evidence of record has not shown that Mr. H. has the 
requisite training or expertise to provide medical diagnoses 
for the veteran's disorders. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  While Dr. A.C. appears to be 
qualified to attribute the veteran's in-service 
symptomatology to his current low back and knee disorders, he 
did not attempt to do so.  However, the Board observes that 
there is competent medical evidence in the claims file that 
shows the symptoms experienced by the veteran in service 
represented chronic disabilities rather than acute and 
transitory conditions.  

In this regard, the veteran's post-service medical records 
indicate that the veteran was seen by a colleague in May 
1991, one month after his discharge from service, for low 
back pain and left knee pain. See March 1995 and April 2004 
letters with medical records from C.P., M.D.  Dr. C.P. stated 
that he initially diagnosed the veteran with a sprained knee 
with accompanying low-back muscle spasm, but reported that 
further work-up revealed that the veteran had a herniated 
nucleus pulposus and a left knee meniscus problem. Id.  He 
reported that he had known the veteran for many years prior 
to his military service, that the veteran did not experience 
low back pain or left knee pain prior to service, and that 
all of the veteran's symptoms occurred during the Gulf War 
and thereafter. April 2004 letter.  Additional post-service 
medical records indicate that the veteran was also seen for 
recurrent lumbosacral pain by another medical provider in 
June 1991; and a different colleague reported that he 
witnessed the veteran's complaints of low back and left knee 
pain since 1991. See March 1995 and October 2004 letters with 
records from H.S.A., M.D.; September 1996 statement from 
P.B.L., M.D.  

Another colleague of the veteran's reported that he had known 
the veteran for many years and that the veteran was free of 
medical complaints and without any physical limitations prior 
to service. See May 2000 and August 2004 letters from W.L.A., 
M.D. (also known as W.L.).  Dr. W.L.A. indicated that upon 
the veteran's return from service, he complained of low back 
and knee pain, and actually experienced intense pain in the 
low back area that required bed rest, analgesics, physical 
therapy and no work activity at all.  Dr. W.L.A. reported 
that the veteran continued experiencing low back pain post-
service with radiation to his right leg consistent with a 
right lumbosacral radiculopathy secondary to a herniated disc 
at L4-L5 and L5-S1.  He also stated that the veteran's left 
knee symptomatology post-service remained the same, evidenced 
by limitation of motion and crepitation with occasionally 
swelling with edema.  

February 1992 x-rays of the veteran's lumbosacral spine found 
a loss of normal lordosis, but reported that the otherwise 
vertebral bodies and intervertebral spaces were normal.  The 
radiologist opined at that time that the veteran's changes 
were consistent with a lumbar sprain and muscle spasm.  
However, a CT of the lumbosacral spine performed in June 1992 
showed changes that suggested a very minimal central 
herniation at L5-S1 level.  The veteran was then seen for 
complaints of acute lower back pain and radiculopathy in June 
1992 by Dr. P., who indicated that the veteran experienced an 
HNP complex on L4-L5 and L5-S1. See September 1996 letter 
with attachments from E.P., D.C.   Thereafter, a May 1994 MRI 
of the left knee showed the presence of a vertical tear 
involving the superior articular surface of the posterior 
horn.  

The foregoing post-service medical statements and records not 
only indicate that the veteran continued to experience back 
and left knee symptomatology almost immediately after 
service, but also provide medical evidence that he did not 
have either a preexisting back or knee disorder prior to 
entering service.  This conclusion is also supported by the 
veteran's last service medical examination report contained 
in the claims file.  This February 1987 examination report 
indicated that the veteran's lower extremities and spine were 
normal.  In the Report of Medical History portion of that 
examination, the veteran responded "no" to questions of 
whether he had arthritis, bone deformity, joint deformity, 
trick knees or locked knees.  Therefore, the evidence of 
record indicates that the veteran (1) did not have any 
documented back or left knee disorders prior to entering 
active service in 1990, (2) experienced back and knee 
symptomatology in service, and (3) began receiving post-
service medical treatment for these disorders within one 
month of separation from service.  

The Board observes that the veteran has been afforded six VA 
examinations in connection with his back and knee claims, all 
performed by the same VA examiner, during which he has 
generally been diagnosed with an L4-L5 herniated nucleus and 
either a left knee meniscus tear or residuals of such a tear. 
See October 1995 spine and joints examination reports, July 
2001 spine and joints examination reports and December 2004 
spine and joints examination reports.  
While the examiner opined in all of his reports that the 
veteran's left knee and low back disorders were not the 
result of the veteran's time in service, he based his medical 
opinion upon a lack of service medical records corroborating 
the veteran's injury in service.  However, as set forth 
above, the statements from Dr. A.C. and Mr. H. provide 
competent evidence that the veteran experienced low back and 
left knee problems in service.  In fact, the statements from 
Dr. A.C. are highly probative in corroborating the veteran's 
contentions that he injured his back and knee in service in 
light of the fact that he is a medical doctor who examined 
the veteran several times for knee and back pain during the 
veteran's period of service.  In light of these statements, 
the VA examiner did not need to confirm the veteran's 
injuries though his service medical records.  Since the 
incidents in service have been corroborated for the purposes 
of this appeal, the VA examination reports are accorded 
little weight.  

Even though the claims file does not contain a specific 
medical nexus opinion in favor of the veteran's claim, the 
Board finds that the lack of medical evidence of nexus is not 
fatal to the veteran's claims in light of the continuity of 
symptomatology reflected in his post-service medical records. 
See Cotant v. Principi, 17 Vet. App. 116 (2003).  After 
considering Dr. A.C. and Mr. H.'s statements in conjunction 
with the post-service medical evidence, the Board finds that 
the evidence supports the veteran's claims and the appeal as 
to these issues should be granted.  

C.  Increased disability rating for acne keloidalis.

The veteran has been assigned a 10 percent disability rating 
for his acne keloidalis under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806 (1996, 2005).  He contends 
that his acne keloidalis is more disabling than currently 
evaluated.  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board 
concludes, as will be explained below, that the preponderance 
of the evidence is against the claim and the appeal will be 
denied.


Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has been assigned a 10 percent 
disability rating for his acne keloidalis under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(1996).  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27 (2005).

The Board observes that during the pendency of this appeal, 
the VA issued new schedular criteria for the regulations 
governing ratings of skin, 38 C.F.R. § 4.118, which became 
effective August 30, 2002. See 67 Fed. Reg. 49590, 49599 
(August 30, 2002).  The effective date rule contained in 38 
U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to August 
30, 2002, neither the RO nor the Board can apply the revised 
rating schedule. See VAOPGCPREC 3-00.  Subsequent to the 
effective date of the revised schedular criteria, the RO 
evaluated the veteran's request for an increased rating under 
both the "old" and the "revised" rating criteria for 
Diagnostic Code 7806.  

Under the "old" version of Diagnostic Code 7806, a rating 
of 10 percent was provided for eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating was warranted for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating was warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant. See 38 C.F.R. § 4.118 (2001).  A 50 percent rating 
was the highest rating allowable pursuant to this Code. Id.  

Pursuant to the revised regulations that became effective on 
August 30, 2002, Diagnostic Code 7806 (dermatitis or eczema) 
provides a 10 percent rating to be assigned if at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected, or if intermittent systemic therapy has been 
required for a total duration of less than six weeks during 
the past twelve-month period. See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  The next higher rating of 30 
percent requires evidence of exposure from 20 percent to 40 
percent of the entire body or 20 percent to 40 percent of 
exposed areas affected; or the need for systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period. Id.  The highest rating 
allowable pursuant to this code, 60 percent, requires 
evidence of exposure to more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected; or 
the need for constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period. Id.

The Board also notes that the 2002 revisions to the skin 
disorders rating criteria included the addition of Diagnostic 
Code 7828.  This Diagnostic Code provides that superficial 
acne (comedones, papules, pustules and superficial cysts) of 
any extent warrants a noncompensable evaluation.  A 10 
percent evaluation is warranted where there is deep acne 
(deep inflamed nodules and pus-filled cysts) affecting less 
than 40 percent of the face and neck or deep acne other than 
on the face and neck.  A 30 percent evaluation is awarded 
where there is deep acne affecting 40 percent or more of the 
face and neck.  Acne may also be rated as disfigurement of 
the head, face, or neck or under the diagnostic criteria for 
scars, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7828 (2005).

The veteran has been accorded three VA examinations in 
regards to his claim.  
Physical examination of the veteran in October 1995, during 
which the veteran reported that he experienced consistent 
itching, indicated that the veteran had dermatous papules and 
pustules located mostly on the posterior neck and scalp.  The 
examiner reported some scarring, but found no hypertrophic 
scars present.  The veteran was diagnosed with folliculitis 
on the scalp.  During an August 2001 examination, the veteran 
again reported that he experienced itching.  He was noted to 
have erythematous papules on the nape of his neck, without 
lesions on the scalp.  The examiner also indicated that the 
veteran had depigmented patches on the fingers and knuckles 
of his hands, early depigmented lesions on the low lip, and 
erythematous plaque with scaliness on the left forearm.  He 
diagnosed the veteran with early acne keloidalis nuchae, 
among other things.  

According to a December 2004 VA examination report, the 
veteran had follicular flesh-colored papules on the posterior 
portion of his neck, of which 5 percent of the veteran's 
exposed skin was involved.  The examiner indicated that the 
veteran experienced itching on the posterior portion of his 
neck, but noted that he did not have any disfigurement.  The 
veteran was also reported to have depigmented patches over 
his left elbow, hands, lower lip and knees, with about 5 
percent of exposed skin being affected and about 10 percent 
of the entire skin being involved.  The veteran was diagnosed 
with acne keloidalis that was at least as likely as not 
related to service, in addition to vitiligo which was not 
related to the acne keloidalis.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence is against a finding of an 
increased rating for the veteran's service-connected acne 
keloidalis pursuant to the "old" version of Diagnostic Code 
7806 since there is no indication in the record that the 
veteran's itching is constant; that his lesions are 
extensive; or that he has any disfigurement.  Moreover, the 
record is devoid of objective evidence indicating that the 
veteran has marked disfigurement or systemic or nervous 
manifestations, or manifestations that have been described as 
exceptionally repugnant.  Thus, a rating in excess of 10 
percent is not warranted under the old criteria of Diagnostic 
Code 7806.

In regards to the revised Diagnostic Code 7806, the Board 
observes that the  December 2004 examination report revealed 
that 5 percent of the posterior portion of the veteran's 
neck, not 20 to 40 percent, was exposed.  While the veteran 
was also diagnosed with depigmented patches over his left 
elbow, hands, lower lip and knees with about 5 percent of 
exposed skin being affected and about 10 percent of the 
entire skin being involved, this symptomatology was related 
to the veteran's diagnosis of vitiligo, not to his diagnosis 
of acne keloidalis.  Even if the Board were to consider these 
percentages in connection with the veteran's claim, the 
veteran would still only have 10 percent of his exposed areas 
being affected by his skin disorder and about 10 percent of 
the entire skin being involved, not the 20 percent to 40 
percent of either his entire body or exposed areas as would 
be required for an increased rating pursuant to this 
diagnostic code.  Additionally, the record does not contain 
any competent medical evidence indicating that the veteran 
undergoes intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs).  Thus, an 
increased rating also is not warranted under the revised 
criteria of Diagnostic Code 7806.

In addition to the foregoing, the Board has considered 
whether any alternate diagnostic code sections allow for an 
increased rating of the veteran's acne keloidalis disability.  
In doing so, the Board specifically observes that the veteran 
is not entitled to a higher disability rating pursuant to 
Diagnostic Code 7828 since the record on appeal is devoid of 
competent medical evidence indicating that the veteran has 
deep acne affecting 40 percent or more of his face and neck, 
the criteria necessary for an increased rating pursuant to 
this code.  The Board notes moreover, that the predominant 
disability associated with the veteran's acne does not from 
the record appear to be disfigurement of the head, face or 
neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 
to 7805) such that a higher rating would be afforded the 
veteran under any of these codes.  The remaining diagnostic 
codes are inapplicable to the veteran's appeal since they 
either do not provide ratings in excess of 10 percent or the 
veteran's disability does not meet the rating criteria.    

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
veteran that his acne keloidalis has resulted in marked 
interference with his employability or necessitated frequent 
periods of hospitalization.  In fact, the December 2004 VA 
examiner specifically opined that the veteran's skin 
conditions do not affect his ability to perform his normal 
daily activities or his employability.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the 
Board finds that there is no competent evidence in support of 
an increased rating pursuant to these provisions.   



ORDER

Service connection for herniated nucleus pulposus, L4-L5 and 
L5-S1, is granted.  

Service connection for residuals of a left knee meniscal tear 
is granted. 

Entitlement to an initial disability rating in excess of 10 
percent for acne keloidalis nuchae is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


